Respondent’s determination was supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). There exists no basis to disturb the credibility determinations of the administrative law judge (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). Moreover, petitioner’s argument that he did not have fair warning that the area where he was pulled over and ticketed was not a designated truck route, is unpreserved as it was not raised at the administrative hearing (see Matter of Palette v City of New York, 208 AD2d 427 [1st Dept 1994], lv denied 85 NY2d 803 [1995]). Concur — Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.